DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 8, 27 are amended; Claims 2, 4 – 6, 9 – 14, 17, 18, 21 are cancelled; Claims 30, 31 are added.  Claims 1, 3, 7, 8, 15, 16, 19, 20, 22 – 31 are currently pending and subject to examination.

Response to Arguments
The applicants remarks dated 08/11/2021 indicate that claims 1, 8, 27 and 28 are currently amended; however, the claims entered on the record indicate only claims 8 and 27 have a status of “Currently Amended” and claims 1 and 28 have a status of “Previously Presented”.  Therefore, it is unclear if this is a typographical error or if the applicant meant to amend claims 1 and 28 as well.  In any event, in light of the amendments to claims 8 and 27 to remedy the informalities pointed out in the previous office action, the objection to claims 8 and 27 is hereby withdrawn.  
Applicant's arguments filed in the remarks dated 08/11/2021 with respect to the art rejection to claims 1, 3, 7, 8, 15, 16, 19, 20, 22 – 29 have been fully considered but they are not persuasive.  
Applicant’s Arguments:
Applicant argues that Yoon does not teach CS hopping, it teaches use of a “cyclic shift (CS)” and “sequence group hopping” for a DMRS.  More specifically, “sequence group hopping” is performed for determining a DMRS sequence. Then, and only then, is a CS applied on the DMRS sequence that was determined based on 

Examiner’s Response:
Examiner respectfully disagrees with this argument, as Yoon is directed to a method of transmitting a reference signal by a User Equipment (UE) in a wireless communication system, including receiving information of one or more combinations of two parameter sets for two types of reference signals from a transmission/reception point, wherein each of the two parameter sets includes a cyclic shift hopping initial value parameter (see [0013] – [0019]).

Yoon discloses in [0046] that the UE may transmit, in the uplink, a Demodulation Reference Signal (DM-RS) and a Sounding Reference Signal (SRS) and in [0047] that the horizontal axis in FIG. 2, corresponds to a time axis indicating symbols wherein the entire axis corresponds to one subframe.  The vertical axis corresponds to a frequency axis indicating Resource Blocks (RBs), where the size of one RB may be defined differently and one RB may include different numbers of subcarriers in the frequency domain and may have different length in time domain.

Yoon discloses in [0051] that a current DM-RS sequence is transmitted after being mapped to all subcarriers within a resource block used for transmission of the DM-RS, where the DM-RS sequence is generated with a length (MscRS = the number of used RBs x the number of subcarriers within a corresponding RB) corresponding to the Cyclic-Shifting (CS) of a base sequence ru,v(n) (based on Zadoff-Chu sequence and in [0054] that the sequence-group number `u` may have a total of 30 values from 0 to 29.  Yoon further discloses in [0057] that the base sequence number `v` is determined by the cell identifier NIDcell, the slot number ns, and the value fssPUSCH.  Therefore, Yoon reasonably discloses CS hopping over a plurality of CS values.

Yoon further discloses in [0052] that the base sequence may be generated differently according to each cell and according to each slot (values of u and v of the base sequence may be different according to the cell identifier and the slot number within the subframe).  The Cyclic Shift (CS) value αλ may be generated differently according to each UE and each layer.

Applicant’s Arguments:
Applicant argues that in the cited paragraphs of Lee, “CS hopping for a PUSCH” is disclosed and it is respectfully submitted, that Lee only teaches that the CS hopping is performed based on an index relating to time resources, such as, an SC-FDMA symbol index or a slot index. Clearly, a symbol and a slot are time resource units (i.e., | subframe has two 2 slots and each slot has 7 symbols).

Examiner’s Response:
Examiner respectfully disagrees with this argument, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the 

Lee is directed to a method of a radio frequency (RF) unit transmitting and/or receiving a radio signal and a processor coupled with the RF unit and configured to receive cyclic shift information indicating a first cyclic shift value, obtain a second cyclic shift value from the first cyclic shift value, transmit a first signal based on the first cyclic shift value through a first antenna, and transmit a second signal based on the second cyclic shift value through a second antenna, wherein the first signal and the second signal are transmitted on the same radio resource (see [0020] – [0021]).

Lee discloses in [0058] that MIMO processing includes a Tx antenna scheme such as space-time block coding (STBC), cyclic delay diversity (CDD), precoding, beamforming, etc. The transmitter can perform channel adaptive resource allocation for each space in a flexible manner and in [0063] that STBC is a scheme in which the same signal is repetitively transmitted through different Tx antennas while the signal is continuously transmitted in a time domain or a frequency domain in a multiple antenna environment, where a spatial diversity gain can be obtained using the STBC.

Lee further discloses in [0072] that CDD is a scheme in which an OFDM symbol is transmitted with a different cyclic delay or a different size for each Tx antenna in a system having a plurality of Tx antennas and in [0073] a cyclic delay of an OFDM 

Lee discloses in [0075] that a signal in which a frequency-domain OFDM symbol is subjected to IFFT and is then added with a CP is transmitted through an Ant 0.  A signal in which the frequency-domain OFDM symbol is multiplied by a phase sequence 1, is then subjected to IFFT, and is then added with a CP is transmitted through an Ant 1.  A signal in which the frequency-domain OFDM symbol is multiplied by a phase sequence Nt, is then subjected to IFFT, and is then added with a CP is transmitted through an Ant Nt, where the frequency-domain OFDM symbol corresponds to N subcarriers, and the CP corresponds to G samples.

Lee discloses in [0100] that If CS is applied in the time domain, the reference signal may have a configuration in which the first sequence is multiplied by a phase shift sequence in the frequency domain and in [0102] that the CS factor indicates a CS amount, where the CS amount is a standard of CS in frequency domain.
Therefore, Lee is not merely limited to an index relating to time resources as alluded to by the applicant and reasonably discloses the CS hopping is performed based on an index of the corresponding frequency resource unit.  Applicant’s arguments have been fully considered but they are not persuasive.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 8, 15, 16, 19, 20, 22 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20130301452 A1) in view of Lee et al. (US 20110134849 A1).

Regarding claim 1, Yoon discloses a method (Yoon, FIG. 2) for transmitting an uplink (UL) signal by a user equipment (UE) (Yoon, FIG. 1, User Equipment (UE) 10) in a wireless communication system (Yoon, FIG. 1; [0046] the UE may transmit, in the uplink, a Demodulation Reference Signal (DM-RS) and a Sounding Reference Signal (SRS)), the method comprising: 
generating a sequence for UL signal transmission (Yoon, [0051] the DM-RS sequence is generated with a length (MscRS = the number of used RBs times the number of subcarriers within a corresponding RB) corresponding to the RB used for transmission of a DM-RS); and 
transmitting, based on the generated sequence, the UL signal on one or more frequency resource units included in a frequency band (Yoon, FIG. 3; [0051] a current DM-RS sequence is transmitted after being mapped to all subcarriers within a resource block used for transmission of the DM-RS), each of the one or more frequency resource units including a plurality of sub-carriers (Yoon, FIG. 3; [0051] the number of subcarriers within the corresponding RB is usually 12, but is not limited as such), 
wherein the generation of the sequence for the UL signal transmission comprises: determining a cyclic shift (CS) value for a corresponding frequency resource unit (Yoon, [0051] the DM-RS sequence length is obtained by Cyclic-Shifting (CS) of a base sequence                         
                            
                                
                                    r
                                
                                -
                            
                        
                    u,v(n) based on Zadoff-Chu sequence) based on CS hopping over a plurality of CS values (Yoon, [0054] the sequence-group number `u` can be obtained by adding a group hopping pattern fgh (ns) and a sequence-shift pattern fss); and 
generating a cyclic shifted-sequence for each of the one or more frequency resource units based on the cyclic shift value for the corresponding frequency resource unit (Yoon, [0064] when a UE transmits uplink DM-RSs, the DM-RSs should have the same base sequence in order to guarantee the inter-cell orthogonality, and this orthogonality can be secured through different cyclic shifts (CSs)), 
Yoon does not expressly disclose the CS hopping is performed based on an index of the corresponding frequency resource unit.
Lee et al. for example, from an analogous field of endeavor (Lee et al., [0098 - 0099] a demodulation reference signal (DMRS) for channel estimation to demodulate data transmitted on the PUSCH may be generated by being multiplied by a predefined reference signal sequence, where the reference signal sequence may be a binary sequence or a complex sequence such as a Zadoff-Chu (ZC) sequence) discloses the CS hopping is performed based on an index of the Lee et al., [0156] a cyclic shift (CS) may be hopped with a specific time interval within one subframe according to a determined rule so as to increase a time diversity gain, where the specific time interval may be an SC-FDMA symbol, a slot, etc.).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the CS hopping is performed based on an index of the corresponding frequency resource unit as taught by Lee et al. with the system of Yoon in order to allow for varying a channel according to a time (Lee et al., [0158]).

Regarding claim 3, Yoon – Lee et al. discloses the specific sequence is related to a Zaddoff-Chu (ZC) sequence (Yoon, [0051] Cyclic-Shifting (CS) of a base sequence                         
                            
                                
                                    r
                                
                                -
                            
                        
                    u,v(n) is based on a Zadoff-Chu sequence) or a pseudo-random sequence (Yoon, [0056] the pseudo-random sequence c(i) is defined by a length-31 Gold sequence).

Regarding claim 7, Yoon – Lee et al. discloses the wireless communication system includes a 3rd Generation Project Partnership based wireless communication system (Yoon, [0034] the UE is a user terminal in a wireless communication to include 3rd Generation Partnership Project (3GPP) Long Term Evolution-Advanced (LTE-A), (HSPA), as well as a user terminals in other mobile communication systems).

Regarding claim 8, Yoon discloses a user equipment (UE) (Yoon, FIG. 1, UE 10, in relation to FIG. 6) comprising: a transmitter and a receiver (Yoon, [0154] the UE may include one or more transmitters/receivers); and 
at least one processor (Yoon, [0154] the UE may include one or more processors) configured to 
generate a sequence for UL signal transmission (Yoon, [0051] the DM-RS sequence is generated with a length (MscRS = the number of used RBs times the number of subcarriers within a corresponding RB) corresponding to the RB used for transmission of a DM-RS), and to 
transmit, through the transmitter based on the generated sequence, the UL signal on one or more frequency resource units included in a frequency band (Yoon, FIG. 3; [0051] a current DM-RS sequence is transmitted after being mapped to all subcarriers within a resource block used for transmission of the DM-RS), each of the one or more frequency resource units including a plurality of sub-carriers (Yoon, FIG. 3; [0051] the number of subcarriers within the corresponding RB is usually 12, but is not limited as such), 
wherein in generating the sequence for the UL signal transmission, the at least one processor, determines a cyclic shift (CS) value for a corresponding frequency resource unit (Yoon, [0051] the DM-RS sequence length is obtained by Cyclic-Shifting (CS) of a base sequence                         
                            
                                
                                    r
                                
                                -
                            
                        
                    u,v(n) based on Zadoff-Chu sequence) based on CS hopping over a plurality of CS values (Yoon, [0054] the sequence-group number `u` can be obtained by adding a group hopping pattern fgh (ns) and a sequence-shift pattern fss) and 
generates a cyclic shifted-sequence for each of the one or more frequency resource units based on the cyclic shift value for the corresponding frequency resource unit (Yoon, [0064] when a UE transmits uplink DM-RSs, the DM-RSs should have the same base sequence in order to guarantee the inter-cell orthogonality, and this orthogonality can be secured through different cyclic shifts (CSs)).
Yoon does not expressly disclose the CS hopping is performed based on an index of the corresponding frequency resource unit.
Lee et al. for example, from an analogous field of endeavor (Lee et al., [0098 - 0099] a demodulation reference signal (DMRS) for channel estimation to demodulate data transmitted on the PUSCH may be generated by being multiplied by a predefined reference signal sequence, where the reference signal sequence may be a binary sequence or a complex sequence such as a Zadoff-Chu (ZC) sequence) discloses the CS hopping is performed based on an index of the corresponding frequency resource unit (Lee et al., [0156] a cyclic shift (CS) may be hopped with a specific time interval within one subframe according to a determined rule so as to increase a time diversity gain, where the specific time interval may be an SC-FDMA symbol, a slot, etc.).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the CS hopping is performed based on an index of the corresponding frequency resource unit as taught by Lee et al. Lee et al., [0158]).

Regarding claim 15, Yoon – Lee et al. discloses obtaining a first cyclic shifted-sequence by applying a first CS value for a first frequency resource unit to a specific sequence (Yoon, [0159] the reference signal processor calculates an actual cyclic shift hopping initial value cinit by cinit =                         
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            i
                                            n
                                            i
                                            t
                                        
                                        
                                            C
                                            S
                                            H
                                            /
                                            30
                                        
                                    
                                
                            
                        
                     x 25+(cinitCSH mod 30) by based on the cyclic shift hopping initial value parameter cinitCSH included in the parameter set); and 
obtaining a second cyclic shifted-sequence by applying a second CS value for a second frequency resource unit to the same specific sequence (Yoon, [0160] the reference signal processor calculates a sequence-group number value (u) and a base sequence number value (v) within the sequence-group number and nPN(ns) by using the actual cyclic shift hopping initial value cinit calculated from the cyclic shift hopping initial value parameter cinitCSH included in the determined parameter set), 
wherein the first CS value is different from the second CS value (Lee, [0160] the number of second CS values may vary depending on the number of Tx antennas used by the UE).  The motivation is the same as in claim 1.

Regarding claim 16, Yoon – Lee et al. discloses the first cyclic shifted-sequence and the second cyclic shifted-sequence are different from each other, as a result of applying the first CS value and the second CS value, respectively (Lee, [0160] if the number of Tx antennas is Nt, the UE obtains Nt-1 second CS values).  The motivation is the same as in claim 1.

Regarding claim 19, Yoon – Lee et al. discloses the specific sequence is generated in a length corresponding to a single frequency resource unit (Yoon, [0146] the UE maps the generated final reference signal (DM-RS) sequence to Resource Elements (REs) of the corresponding resource block(s), generates single carrier frequency division multiple access (SC-FDMA) signals including the uplink DM-RS).

Regarding claim 20, Yoon – Lee et al. discloses a length of the each cyclic shifted-sequence corresponds to a number of the plurality of subcarriers included in a single frequency resource unit (Lee, [0090] the uplink slot includes a plurality of SC-FDMA symbols in a time domain and NUL resource blocks (RBs) in a frequency domain, where the number NUL of RBs included in the uplink slot depends on an uplink transmission bandwidth configured in a cell).  The motivation is the same as in claim 1.

Regarding claim 22, Yoon – Lee et al. discloses in a state where a number of the frequency resource units are two or more (Yoon, [0146] the UE maps the generated final reference signal (DM-RS) sequence to Resource Elements (REs) of the corresponding resource block(s)), the two or more frequency resource units are separated from each other by a constant frequency interval (Lee, [0109] to identify an impulse response of a channel for each UE, CSs used by the respective UEs must have sufficient intervals).  The motivation is the same as in claim 1.

Regarding claim 23, Yoon – Lee et al. discloses the uplink signal is related a UL control channel (Yoon, [0044] the UE may transmit a Physical Uplink Control Channel (PUCCH) as an uplink control channel).

Regarding claim 24, Yoon – Lee et al. discloses the uplink signal includes a UL demodulation reference signal (DMRS) for a UL control channel (Yoon, [0046] the UE may transmit, in the uplink, a Demodulation Reference Signal (DM-RS) and a Sounding Reference Signal (SRS)).

Regarding claim 25, Yoon – Lee et al. discloses the CS hopping is performed based on at least one of a slot index and a symbol index related to a corresponding frequency resource unit (Yoon, [0052] the base sequence may be generated differently according to each cell and according to each slot (values of u and v of the base sequence may be different according to the cell identifier and the slot number within the subframe)).

Regarding claim 26, Yoon – Lee et al. discloses a non-transitory processor readable medium recorded thereon program code(s) for executing the method of claim 1 (Yoon, [0154] the reference signal transmission apparatus may include software and/or hardware or may utilize software and/or hardware of the UE).

Regarding claim 27, Yoon discloses a method for receiving an uplink (UL) signal by a base station (BS) (Yoon, FIG. 1, evolved Node B (eNodeB) 20) in a wireless communication system (Yoon, FIG. 1; [0046] the UE may transmit, in the uplink, a Demodulation Reference Signal (DM-RS) and a Sounding Reference Signal (SRS)), the method comprising: 
receiving an UL signal on one or more frequency resource units included in a frequency band (Yoon, FIG. 3; [0051] a current DM-RS sequence is transmitted after being mapped to all subcarriers within a resource block used for transmission of the DM-RS), each of the one or more frequency resource units including a plurality of sub-carriers (Yoon, [0051] the number of subcarriers within the corresponding RB is usually 12, but is not limited as such); and 
obtaining information from the UL signal (Yoon, [0137] the transmission / reception point receives the DM-RS and then estimates a channel state of the UE from the received DM-RS), 
wherein receiving the UL signal comprises: determining a cyclic shift (CS) value for a corresponding frequency resource unit  (Yoon, [0051] the DM-RS sequence length is obtained by Cyclic-Shifting (CS) of a base sequence                         
                            
                                
                                    r
                                
                                -
                            
                        
                    u,v(n) based on Zadoff-Chu sequence) based on CS hopping over a plurality of CS values (Yoon, [0054] the cyclic shift hopping initial value parameter cinitCSH may be configured by one integer value among values from 0 to 509 expressed by a total of 9 bits).
Yoon does not expressly disclose the CS hopping is performed based on an index of the corresponding frequency resource unit.
 et al. for example, from an analogous field of endeavor (Lee et al., [0098 - 0099] a demodulation reference signal (DMRS) for channel estimation to demodulate data transmitted on the PUSCH may be generated by being multiplied by a predefined reference signal sequence, where the reference signal sequence may be a binary sequence or a complex sequence such as a Zadoff-Chu (ZC) sequence) discloses the CS hopping is performed based on an index of the corresponding frequency resource unit (Lee et al., [0156] a cyclic shift (CS) may be hopped with a specific time interval within one subframe according to a determined rule so as to increase a time diversity gain, where the specific time interval may be an SC-FDMA symbol, a slot, etc.).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the CS hopping is performed based on an index of the corresponding frequency resource unit as taught by Lee et al. with the system of Yoon in order to allow for varying a channel according to a time (Lee et al., [0158]).

Regarding claim 28, Yoon discloses a base station (BS) (Yoon, FIG. 1, evolved Node B (eNodeB) 20, in relation to FIG. 7) comprising: a transmitter and a receiver (Yoon, [0162] the eNodeB may include one or more transmitters / receivers); and 
at least one processor (Yoon, [0162] the eNodeB may include one or more processors) configured to receive, through the receiver, an UL signal on one or more frequency resource units included in a frequency band (Yoon, FIG. 3; [0051] a current DM-RS sequence is transmitted after being mapped to all subcarriers within a resource block used for transmission of the DM-RS), each of the one or more frequency resource units including a plurality of sub-carriers (Yoon, [0051] the number of subcarriers within the corresponding RB is usually 12, but is not limited as such), and to obtain information from the UL signal (Yoon, [0137] the transmission / reception point receives the DM-RS and then estimates a channel state of the UE from the received DM-RS), 
wherein in receiving the UL signal, the at least one processor determines a cyclic shift (CS) value for a corresponding frequency resource unit (Yoon, [0051] the DM-RS sequence length is obtained by Cyclic-Shifting (CS) of a base sequence                         
                            
                                
                                    r
                                
                                -
                            
                        
                    u,v(n) based on Zadoff-Chu sequence) based on CS hopping over a plurality of CS values (Yoon, [0054] the cyclic shift hopping initial value parameter cinitCSH may be configured by one integer value among values from 0 to 509 expressed by a total of 9 bits), and 
Yoon does not expressly disclose the CS hopping is performed based on an index of the corresponding frequency resource unit.
Lee et al. for example, from an analogous field of endeavor (Lee et al., [0098 - 0099] a demodulation reference signal (DMRS) for channel estimation to demodulate data transmitted on the PUSCH may be generated by being multiplied by a predefined reference signal sequence, where the reference signal sequence may be a binary sequence or a complex sequence such as a Zadoff-Chu (ZC) sequence) discloses the CS hopping is performed based on an index of the corresponding frequency resource unit (Lee et al., [0156] a cyclic shift (CS) may be hopped with a specific time interval within one subframe according to a determined rule so as to increase a time diversity gain, where the specific time interval may be an SC-FDMA symbol, a slot, etc.).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the CS hopping is performed based on an index of the corresponding frequency resource unit as taught by Lee et al. with the system of Yoon in order to allow for varying a channel according to a time (Lee et al., [0158]).

Regarding claim 29, Yoon – Lee et al. discloses the sequence includes a plurality of cyclic shifted-sequences (Yoon, [0051] the DM-RS sequence length is obtained by Cyclic-Shifting (CS) of a base sequence                         
                            
                                
                                    r
                                
                                -
                            
                        
                    u,v(n) based on Zadoff-Chu sequence) which are related to CS hopping based sequence repetition (Yoon, [0054] the sequence-group number `u` can be obtained by adding a group hopping pattern fgh (ns) and a sequence-shift pattern fss).

Regarding claim 30, Yoon – Lee et al. discloses a first frequency resource unit and a second frequency resource unit relate to different CS values respectively, as a result of the CS hopping (Lee et al., [0075] a signal in which the frequency-domain OFDM symbol is multiplied by a phase sequence Nt, is then subjected to IFFT, and is then added with a CP is transmitted through an Ant Nt, where the frequency-domain OFDM symbol corresponds to N subcarriers, and the CP corresponds to G samples).

et al. discloses CS values are hopped along a frequency domain (Yoon, [0051] the DM-RS sequence length is obtained by Cyclic-Shifting (CS) of a base sequence                         
                            
                                
                                    r
                                
                                -
                            
                        
                    u,v(n) based on Zadoff-Chu sequence).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416       

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416